ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 03/01/21 has been entered. 
Applicants’ Amendment
2)      Acknowledgment is made of Applicants’ amendment filed 03/01/21 in response to the final Office Action mailed 10/29/20.   
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Tanya A. Arenson. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 10 and 15 are canceled.
(b)	Claims 1, 4, 9 and 11-16 are amended as set forth below:

--Claim 1 (Currently amended). A recombinant E. coli cell lacking all endogenous glycosyltransferases involved in the biosynthesis of the core oligosaccharide within lipopolysaccharide (LPS), wherein the cell comprises an transferase 
--Claim 4 (Currently amended).  The recombinant E. coli cell of claim 1, wherein the cell generates sugar precursors of core oligonucleotide biosynthesis but lacks the capability to transfer the sugar precursors to the Lipid IVA molecule.--
--Claim 9 (Currently amended).  The recombinant E. coli cell of claim 1, wherein the is [[are]] from H. influenzae.
Claim 11 (Currently amended).  The recombinant E. coli cell of claim 1, wherein the KDO transferase is from C. trachomatis.
E. coli cell of claim 1, wherein the KDO transferase is from Chlamydophila psittaci.
Claim 13 (Currently amended).  The recombinant E. coli cell of claim 1, further comprising an exogenous heptosyltransferase 
Claim 14 (Currently amended).  The recombinant E. coli cell of claim 13, wherein the heptosyltransferase is from Helicobacter pylori.
Claim 16 (Currently amended).  The recombinant E. coli cell of claim 13, wherein the heptosyltransferase is from Campylobacter jejuni.
Claim 17 (Currently amended).  The recombinant E. coli cell of claim 13, wherein the heptosyltransferase is from Aquifex aeolicus.--
	(c)	New claims 22 and 23 have been added as set forth below:
--Claim 22 (New). A recombinant E. coli cell lacking all endogenous glycosyltransferases involved in the biosynthesis of the core oligosaccharide within lipopolysaccharide (LPS), wherein the cell comprises one or more exogenous KDO transferases.
Claim 23 (New).  The recombinant E. coli cell of claim 23, further comprising one or more exogenous heptosyltransferases.--
Status of Claims
4)      Claims 5, 7 and 8 have been canceled via the amendment filed 03/01/21.
            Claims 1-4 and 9 have been amended via the amendment filed 03/01/21.
	Claims 10 and 15 have been canceled via this Examiner’s amendment.
	Claims 1, 4, 9, 11-14, 16 and 17 are amended via this Examiner’s amendment.
	New claims 22 and 23 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected exogenous KDO transferases from C. trachomatis and Chlamydophila psittaci; and heptosyl transferases of Helicobacter pylori, Campylobacter jejuni and Aquifex aeolicus.  
Claims 1-4, 9, 11-14, 16, 17, 22 and 23 are pending and are under examination.
Objection(s) Moot
5)      The objection to claims 5 and 7 made in paragraph 12 of the Office Action mailed 07/15/20 and maintained in paragraph 5 of the Office Action mailed 10/29/20 is moot in light of Applicants’ cancellation of the claims.  
Rejection(s) Moot
6)    The rejection of claims 5, 7 and 8 made in paragraph 14 Office Action mailed 10/29/20 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
7)     The rejection of claim 5 made in paragraph 16 Office Action mailed 10/29/20 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
8)	The rejection of claims 1-4 and 9 made in paragraph 14 Office Action mailed 10/29/20 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of the amendments to the claims and/or the base claim.
9)     The rejection of claim 9 made in paragraph 14 Office Action mailed 10/29/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the amendment to the claim.
Conclusion
10)	Claims 1-4, 9, 11-14, 16, 17, 22 and 23 are allowed.  Claims 9, 11-14, 16, 17, 22 and 23 are now renumbered as claims 5, 6-9, 10, 11, 12 and 13 respectively. The claim amendments are supported throughout the as-filed specification including the canceled claims, Examples and Figures. The examination has been extended to the previously non-elected exogenous KDO transferases from C. trachomatis and Chlamydophila psittaci; and heptosyl transferases of Helicobacter pylori, Campylobacter jejuni and Aquifex aeolicus. Accordingly, the species election requirement among these species set forth in the Office Action mailed 02/27/20 are withdrawn. In view of the withdrawal of the species election requirements as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01.
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to 
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        	
 

March, 2021